. Per Curiam.
There is no question in this case as to the justice and merits of the verdict. The plaintiff in error contends that there was an irregularity in the justice’s going with the witness to the jury, at their request. But as this appears to have been done openly, after notice to the parties, and as we may fairly presume, in their presence, there was no ground of complaint. The case of Thayer v. Van Vleet, (5 Johns. Rep. 111.) bears strongly on this point. We are of opinion that the judgment ought to be affirmed.
■ Judgment affirmed.'